Exhibit 10.3

DIGIRAD CORPORATION

2011 INDUCEMENT STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2011 Inducement Stock
Incentive Plan (the “Plan”) will have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Units, attached hereto as Exhibit A (together,
the “Agreement”).

 

Participant:            Address:                      

As an inducement material to Participant’s decision to accept employment with
Digirad Corporation (the “Company”), Participant has been granted an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, as follows:

 

Date of Grant         Number of Restricted Stock Units        

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

25% of the Restricted Stock Units subject to the Award will vest on the first
year anniversary of the Date of Grant (“Cliff Period”), and thereafter 1/12th of
the remaining 75% of the grant of Restricted Stock Units will vest on the first
day of each calendar quarter following the Cliff Period until the Restricted
Stock Units are completely vested, but no later than the fourth anniversary of
the Date of Grant, subject to Participant continuing to be a Service Provider
through each such date.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

-1-



--------------------------------------------------------------------------------

By Participant’s signature and the signature of Company’s authorized
representative below, Participant and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

PARTICIPANT       DIGIRAD CORPORATION

 

     

 

Signature       By

 

     

 

Print Name       Print Name/Title

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan the number of Restricted Stock Units
indicated in the Notice of Grant, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 13(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4 or Section 11
of the Plan, Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Restricted
Stock Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her properly
designated beneficiary or estate) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in this
Agreement. Subject to the provisions of Section 4 of these Terms and Conditions,
such vested Restricted Stock Units shall be paid in Shares as soon as
practicable after vesting, and in no event later than the tenth (10th) business
day following the applicable vesting date.

3. Vesting Schedule. Except as provided in Sections 4 and 11 of these Terms and
Conditions, and Section 11 of the Plan, and subject to Section 5 of these Terms
and Conditions, the Restricted Stock Units awarded by this Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (i) Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider,
and (ii) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of

 

-3-



--------------------------------------------------------------------------------

Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary, or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company and
Participant’s right to acquire any Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with: (i) written notice of his or her
status as transferee, and (ii) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

7. Withholding of Taxes. When the Restricted Stock Units vest, the Company (or
the employing Parent or Subsidiary) will have the right in its sole discretion
to withhold a portion of the Shares that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company (or the
employing Parent or Subsidiary) with respect to the Shares, if any, unless the
Company, in its sole discretion, requires the Participant to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund provided for any value of the Shares withheld in excess of the tax
obligation as a result of such rounding, all pursuant to such procedures as the
Administrator may specify from time to time.

Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until all income, employment, and other taxes which the
Company determines must be withheld or collected with respect to such Shares
have been withheld. In addition and to the maximum extent permitted by law, the
Company (or the employing Parent or Subsidiary) has the right to retain without
notice from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
Shares. All income and other taxes related to the Restricted Stock Units and any
Shares delivered in payment thereof are the sole responsibility of the
Participant.

 

-4-



--------------------------------------------------------------------------------

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Secretary, at
13950 Stowe Drive, Poway, CA 92064, or at such other address as the Company may
hereafter designate in writing.

11. Changes in Restricted Stock Units. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares, or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off,
or other corporate transaction or event, the Restricted Stock Units will be
increased, reduced, or otherwise affected, and by virtue of any such event the
Participant will in his or her capacity as owner of unvested Restricted Stock
Units which have been awarded to him or her (the “Prior Restricted Stock Units”)
be entitled to new or additional or different shares of stock, cash, or other
securities or property (other than rights or warrants to purchase securities);
such new or additional or different shares, cash, or securities or property will
thereupon be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock Units pursuant to this Agreement and the Plan. If the
Participant receives rights or warrants with respect to any Prior Restricted
Stock Units, such rights or warrants may be held or exercised by the
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be unvested Restricted Stock Units
and will be subject to all of the conditions and restrictions which were
applicable to the Prior Restricted Stock Units pursuant to the Plan and this
Agreement. The

 

-5-



--------------------------------------------------------------------------------

Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash, or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants; provided,
however, that the payment of such new or additional awards shall be made at the
same time or times as if such awards had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Participant remains employed by the Company or by one of its Affiliates as of
such date(s)).

12. Grant is Not Transferable. Except to the limited extent provided in
Section 6 of these Terms and Conditions, this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment, or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (i) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(ii) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission, or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (iii) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (iv) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules

 

-6-



--------------------------------------------------------------------------------

(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator or advisor thereto will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, the remaining provisions of this Agreement will continue
in full force and effect.

20 Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary or
advisable to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Diego County, California, or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

-7-